 NELSON MANUFACTURING CO.NelsonManufacturing Company and Norman E.Schroeder.Cases 8-CA-4491 and 8-CA-4262August 17, 1967DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND ZAGORIAOn June 8, 1967, Trial Examiner Lowell Goer-lich issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in cer-tain other alleged unfair labor practices. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,'conclusions,2and recommendationsof the Trial Ex-aminer, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Nelson ManufacturingCompany, Ottawa, Ohio, its officers, agents, suc-cessors, andassigns, shalltake the action set forthin the Trial Examiner's Recommended Order, asherein modified:1.Reletter paragraph 1(b) of the RecommendedOrder as paragraph 1(c), and add the following asparagraph 1(b):"(b) Discriminating against employees becausethey filed charges with the National Labor Rela-tions Board."2. Insert the following paragraph between thefirst and second indented paragraphs of the notice:WE WILL NOT discriminate against any ofour employees because they filed charges withthe National Labor Relations Board.IThe Trial Examinerfound that Schroeder's wage reductionviolatedSection 8(a)(I) of the Act.He further found that Respondent's representa-tions to employees that Schroederwould havebeen restored his raise if hehadn't"gone to theLaborBoard,"violated Section 8(a)(1) and(4).The101Board finds such representations to be violative of 8(a)(I ). It further finds,on the basis of the entire record,including such representations, thatRespondent refused and is continuing to refuse to restore Schroeder to his$2.50 hourlyrate becauseSchroederhad "gone tothe LaborBoard," andthat such conduct violates Section 8(a)(4) and(1) of the Act.The Board,whileadopting theTrial Examiner's findingthat Schroeder's separationfrom employment was warranted by the facts and did not violate Section8(a)(l), (3), and(4), disavows the Trial Examiner's specific language "ac-cordingly the motive of the Respondent is immaterial."2The Board adopts the Trial Examiner's Conclusions of Law, asmodified by the addition of the following conclusion of law-"By refusing to restore Schroeder's former rate of pay, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(1)and (4) of the Act "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: Norman E.Schroeder, an individual, hereafter called Schroeder orthe Charging Party, filed a charge (8-CA-4262) on June10,1966, againstNelsonManufacturingCompany,hereafter called Respondent, alleging violations of Sec-tion 8(a)(1), (3), and (4) of the National Labor RelationsAct, hereafter called the Act. A complaint and notice ofhearing issued on August 18, 1966, alleging Respondent,in violation of Section 8(a)(1), (3), and (4), decreasedSchroeder's rate of pay on December 20, 1965, and failedand refused to restore to him his former rate for thereason that Schroeder had engaged in union or concertedactivities, and/or because he accepted backpay awardedhim pursuant to prior proceedings under the Act, and/orbecause he filed charges under the Act. This matter washeard on January 24, 1967.At the hearing the General Counsel proposed certainamendments to the complaint alleging additional viola-tions of the Act, which amendments were allowed.An original charge filed on February 3, 1967, and anamendedcharge filed on February 14, 1967, in Case8-CA-4491, allege Respondent violated Section 8(a)(1),(3), and (4) of the Act. Complaint and notice of hearing onthese charges issued on February 15, 1967, allegingRespondent in violation of these sections terminated theemployment of Schroeder for the same reasons assignedby the complaint in Case 8-CA-4262, and in addition,because he gave testimony under the Act (in Case8-CA-4262).Counsel for the General Counsel'smotion to con-solidate Cases 8-CA-4262 and 8-CA-4491 and reopenthe hearing in Case 8-CA-4262, was granted by the TrialExaminer in his order of February 27, 1967. These mat-terswere heard on April 18 and 19, 1967, in Ottawa,Ohio.At the hearings each party was afforded full opportuni-ty to be heard, to call, examine, and cross-examine wit-nesses,to argue orally upon the record, to submitproposed findings of fact and conclusions of law, and tofile briefs.All briefs have been reviewed and consideredby the Trial Examiner.Issues which have been submitted for consideration ofthe Trial Examiner are (1) whether the Respondent un-lawfully decreased the Charging Party's rate of pay onDecember 20, 1965, because the Charging Party failed tosigna waiver of backpay due the Charging Party under adecree of the Court of Appeals for the Sixth Circuit andan order of the Board; (2) whether the Respondent un-lawfully failed and refused, and continues to fail andrefuse, to restore the Charging Party to his former rate of167 NLRB No. 14 102DECISIONSOF NATIONALLABOR RELATIONS BOARDpay because the Charging Party filed charges under theAct;and (3) whether the Respondent unlawfullydischarged the Charging Party because he filed chargesunder the Act and persisted in appearing for testimony insuch regard.Upon the whole record' and from his observation ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, Nelson Manufacturing Company, isa Delaware corporation with office, plant, and principalplace of business,at all times material herein,maintainedin Ottawa, Ohio, where it is engaged in the manufactureof various types of trailers. In the course and conduct ofits business Respondent annually ships from its Ottawa,Ohio, plant, finished products of a value in excess of$100,000 directly to points outside the State of Ohio.Respondent annually receives purchased materials at itsOttawa, Ohio, plant, of a valuein excessof $50,000directly from sources located outside the State of Ohio.The Respondent admits and the Trial Examiner findsthat the Respondent is now and has been at all timesmaterial herein an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,AlliedIndustrialWorkers ofAmerica, AFL-CIO,herein referred to as the Union, isnow and has been at all times material herein a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Case 8-CA-4262First.On September 25, 1962, the National LaborRelationsBoard inNelson Manufacturing Company,138NLRB 883, entered a Decision and Order in which theBoard found that the Respondent herein had violatedSection 8(a)(1), (3), and (5) of the Act. A part of theBoard's affirmative order required the Respondent to"Offer to James Gerding immediate and full reinstate-ment to his former or to a substantially equivalent posi-tion,without prejudice to his seniority or other rights orprivileges, and make him and Gerald Meyer, Richard H.Alt, James Buddelmeyer,Harold Donaldson,Elias Her-nandez, Joseph W. Morman, Harold Potts,Norman E.Schroeder,and Glenn Syer whole for any loss of earningstheymay have suffered as a result of discriminationagainst them." (Emphasis supplied.) Thereafter, onJanuary 6, 1964, inN.L.R.B. v. Nelson ManufacturingCompany,326 F.2d 397 (C.A. 6), the Board's Order wasenforced.2On March 31, 1964, the Regional Director of the Na-tionalLaborRelations Board for Region 8, pursuant tothe Board's Rules and Regulations,Series 8,as amended,issueda backpayspecification and notice of hearingsetting forth in detail the amounts alleged to be due theemployees required to be made whole under the terms ofthe Board'sOrder and the court's decree.Hearing washeld on May 11, 1964. On July 9, 1964, the Trial Ex-aminer issued his Supplemental Decisionand on October12, 1964,the Board entered its Supplemental Decisionand Order, 148 NLRB 1632. Backpay was awardedCharging Party Norman E. Schroeder in the amount of$87.32 withinterest at the rate of 6 percent per annum.Other discriminatees,likewise, wereawarded backpay.On June 23, 1965, the court ofappealsenforced the Sup-plemental Decision and Order of the Board. The Respond-ent failed to comply with the Order. However, afterseveral petitions for adjudication in civil contempt werefiledby theBoard substantial compliancewith theBoard's Order was obtained.3Of the ten discriminatees who were employed in Sep-tember 1961 and who were awarded backpay in Case8-CA-2569, only Norman E. Schroeder, Glenn Seyer,IAfter the conclusion of the hearing in Case 8-CA-4262 the GeneralCounsel moved to correct the record in certain particulars. No oppositionto the motion having been received,the motion is granted and the recordamended accordingly.2Thecourt said in its decision, "The Board found that respondent hadthreatened and interrogated employees and engaged in other coercive con-duct. There is evidence in the record that the employees were inter-rogated;that five employees were told that they were going to be laid offfor supporting the Union,and all employees were told that the five wouldbe laid off unless it was agreed to 'hold off with the national union " Theemployees were told that all production would close down iftheybroughtin a national union,and it was suggested in the alternative that they forma shop committee to represent them. The employees were polled on theirwillingness to defer joining the Union until the President,Jack Nelson,had a chance to talk to them. There is, therefore,substantialevidence tosupport the Board's finding that respondent violated Section 8(a)(1) of theAct." The court further opined,"Upon review of the evidence pertainingto the charge that respondent acted discriminatively when it dischargedJames Gerding, suspended Gerald Meyer, laid off a number of employeesand temporarily shut down its plant,we conclude that,considering thetestimony as a whole and the logical inferences drawn therefrom by theBoard, its finding that respondent violated Section 8(a)(3) of the Act issupported by substantial evidence "3On August 8, 1966, the Court of Appeals for the Sixth Circuit, onpetition for adjudication in civil contempt,stated in part.On October 28, 1965, theBoard instituted civil contemptproceedings against the corporation and its president,charging failureand refusal to pay the back pay awards.Thereafter,satisfactoryevidence was submitted showing that respondents had made the backpay awards and otherwise have complied with the provisions of thetwo orders of this court.On January 25, 1966,this court entered anorder holding in abeyance the Board's petition for civil contempt,withoutprejudiceto the rightof theBoard to file a supplemental peti-tion in the event the respondents should fail to continue to comply ingood faith with the orders of enforcement.By supplemental petitions the Board charges that increases averag-ing from 20 to 25 cents an hour were granted by respondents to allemployees in November 1965; that employee Schroeder was granteda wage increasefrom $2.20 to $2.50per hourat thetime; but that onDecember13, 1965,Schroeder was handed a letter from RespondentJack M.Nelson stating that the company had been"in error"in fixing&.hroeder's rateat $2 50and that his rate should be reducedto $2.35per hour.The Boardcontends that thisreduction of fifteencents per hourwas in reprisal against Schroeder because he had accepted his backpay awardRespondents contend that the wage increases were basedupon a ment rating system underwhichall evaluationsof efficiencywere madeby employees;that Schroeder's wage rateof $2.35 is inaccord withhis rating as establishedby hisfellow employees, andthat the reductionfrom $2.50 to $2.35 per hourwas not made for pur-poses of reprisal and was not discriminatory.The two orders of this courtcontain no provisions with respect tofuture wage increases. In addition to having been paid hisback payawardas directed by the Board and enforcedby this court,Schroederis now receiving$2.35 perhour as compared to his wage rateof $2.20at the time of the entry of our orders of enforcement.It appears thatrespondents have complied,albeit reluctantly, with all the provisionsof the enforcement orders. In its present posture,this case presentsmatterswhicharose after theentryof the enforcement orders, andaftercompliancetherewithby respondents.Even if the conduct ofrespondents in reducing the wagesof Schroederwas an unfair laborpractice,itwas not contemptuousof theordersof this court NELSON MANUFACTURING CO.103and Harold Potts4 were in the employment of the em-ployer at the time the backpay was finally imposed. Seyerand Potts refused the backpay payment.5 Schroeder washanded a letter by Respondent's President Jack Nelson,on December 6, 1965, as follows:This is to acknowledge that on offered me $109.27in settlement of my claim under Case Number 15226as directed by the U.S. Court of Appeals for the, 6thCircuit.Ihave refused to accept this payment on the basisthat it was obtained, on my behalf, by the NLRBthrough the use of false and misleading evidence, aswere all the claims in this case; and acceptance ofpayment would be gross discrimination against myfellow employees. My fellow employees are forced,under the profit sharing arrangement at the NelsonMfg. Co. to pay one-half of the amount due mewithout having been permitted to appear in this case.Our petition for investigation, addressed to theNLRB was summarily rejected, resulting, in myopinion, in a gross miscarriage of justice unbefittingthe tradition on which the United States wasfounded.Sometime prior, in the forepart of November 1965,Jack Nelson convened the members of the shop commit-tee6 among whom was Schroeder, Nelson proposed aplan for granting wage raises through employee evalua-tion.Ballotswere distributed to employees who ratedeach other. Based upon these evaluations together withhis own evaluations, Nelson rated each of the employees.The ratings were shown to the shop committee. On therating sheet employee Harold Deters was rated first andSchroeder, second at $2.50 an hour. The shop committeeproposed several changes in the ratings which were ac-cepted by Nelson' No one on the committee objected toSchroeder's rating. The new pay rates were put into effectonNovember 19, 1965, at which time Schroederreceived $2.50 an hour.On December 6, 1965, when President Nelson handedSchroeder the backpay waiver set out above, Nelson ob-served that Schroeder "should come into the office atquitting time and either sign the papers or demand [his]backpay." Schroeder appeared at the office at 4 o'clockand spoke to Kenneth Rudd. Rudd asked Schroederwhether he intended to sign the paper or demand hisbackpay. Schroeder answered he "would take it if theyoffered it."Schroeder did not work on December 7, 1965. On themorningofDecember 8, 1965, Rudd approachedSchroeder and asked him if he was going to demand hisbackpay. Schroeder answered that he "wasn't going todemand, but [he] would accept it if they would give it."Rudd advised Schroeder that he "wanted two copies ofthat letter back, signed or unsigned." Sometime later JohnM. Nelson8 came up to Schroeder and handed him abackpay check. His only comment was "here." That af-ternoon Schroeder thanked Virginia B. Nelsons for thecheck. According to Schroeder, Mrs. Nelson responded,"Don't thank me .... That check is real trouble." Thenshe asked him who his attorney was. He replied that he"didn't want any trouble." Whereupon she asked him forwhom was he "working for Jack Nelson or the Union."10On December 13, 1965, Schroeder was handed a letteras follows:Upon review of our recent shop wide wage in-crease we find that we were in error in fixing yourrate at $2.50 per hour.In order not to be unfair, we will allow yourpresent rate to stand through this week, but effectiveDecember 20th your rate will be $2.35 per hour.This rate is on the basis of your shop rating byyour fellow employees of 6th out of 16 employees,weighted slightly by our management rating, which isbased on, but not limited to such considerations asseniority, loyalty, attitude, work output, etc.Schroeder inquired about his wage decrease fromJohn M. Nelson several times. Sometime after December27, the date upon which Schroeder gave an affidavit to aBoard agent, Schroeder asked John M. Nelson in thepresence of several employees when he "was going toget [his] raise back .."Nelson answered that he"didn't know" but that Schroeder "might have got itback already if [he] hadn't gone to the Labor Board.""Jack M. Nelson is a graduate civil engineer and hasbeen "exposed to differential and integral calculus" and"differential equations." According to Nelson, Schroeder"through an error, was given second rating"; he shouldhave been rated No. 8.12 Nelson made the initial compu-tation of the ratings. When asked why Schroeder was ini-tially rated second, Nelson responded, "I can't answerthat, I don't know. As quickly as I found out, I reducedhis pay to where it should have been." But Nelson,somewhat incongrously, explained that the original rating"turned up No. 3" instead of No. 2. With this explanation'Nelson testified, in theinstant case, that Potts and Seyer had nobackpay coming to them Nelson further testified, "if you had conducteda proper hearing, you would have known this as well as 1 do," and "Iwouldn't have paid anybody if you hadn't hung a contempt charge overmy head "Seyer signed a letter dated May 16, 1964, as follows1,Glenn Seyer, suffered no loss of payunder thecircumstances ofN LRB Case No 8-CA-2569 and make no demand for any backpayDuring the period in question I was engaged in my regular duties astruck driver for the Nelson Manufacturing Company I am no lawyerbut under the bonus system at the Nelson Manufacturing Companyitwould seem grossly unfair to force my fellow employees to pay mea portion of their bonus to which I am neither legally or morally enti-tledHarold Pottssigneda letter dated May 16, 19641,Harold Potts, suffered no appreciable loss of pay under the circum-stances of N LRB Case No 8-CA-2569 and make no demand for anyaward of backpayDuring the period in question I was employed by Blanchard LandCompany at my normal rate of pay I explained this to Mr Janetzkyat 7 30 A M on May 1 IthUnder the bonus system at the Nelson Manufacturing Company itwould be gross discrimination against my fellow employees to con-fiscate their bonus money to pay me wages I did not earnNelson testified that he "formed the shop committee" and controls it°The committee had no authority to "finalize anything "9 John M Nelson is the son of Jack M Nelson and the secretary of theRespondent He works with his father in the plant9Virginia B Nelson is the wife of Jack M Nelson and the vice pre-sident and treasurer of the Respondent10Mrs Nelson admitted that Schroeder had thanked her for the checkShe testified, "I can remember his thanking me for it and I did say, 'Don'tthank me,' because I didn't feel that Norman earned the check, however,and I did say that the checks, all of these checks, had all been a series oftrouble and that was the summary of the conversation "11The Trial Examiner credits Schroeder in this respect. DonaldWischmeyer, called by the Respondent, corroborated Schroeder'stestimonyWischmeyer testified that Nelson said that Schroeder"couldhave had part or all of it [backpay] backif he hadn't wentin to the Na-tional Labor Relations Board "12 In the letter of December 13, 1965, advising him of wage reduction,Schroeder was listed as No 6 Nelson explains this to be a typographicalerror 104DECISIONSOF NATIONALLABOR RELATIONS BOARDhe accounted for his failure initially to enter a No. 8 ratingon the rating sheet for Schroeder since he "left out thesecond stroke" of the 8; hence a 3 remained.13Nelson said that he made a routine check of all the em-ployees' ratings sometime during the week of December5 through 11 and discovered that he had erred in theevaluation of Schroeder. He said that he made a recom-putation of all the ballots at that time. Later when he wasgoing over the ballots "to reproduce the original results"a couple of days before the hearing he said that he foundan additional error in the case of employee JeromeAveresch. Averesch's rate was not reduced.14Second.The Supreme Court teaches that it is the "realmotive" of the employer which is decisive in resolving thetrue reason for an employer's discriminatory actionagainst an employee. Thus the pertinent question is: whatwas the Respondent's "real motive" in reducingSchroeder's hourly rate of pay from $2.50 to $2.35 perhour on December 20, 1965? Nelson explained that thereduction was effected because of a computation error,but it does not seem plausible that Nelson, a man exposedto differential and integral calculus and differential equa-tions, would have made an error involving such uncom-plicated computations. Moreover, it appears that Nelson,as a man of considerable ability and acumen, as wasevidenced by his role as witness and advocate, erred toomuch. Accordingly, he erred intially in rating Schroederas No. 2 instead of No. 8; he erred in forming the number3 as Schroeder's rating when it should have been thenumber 8; he erred in referring to Schroeder's rating asNo. 6 rather than No. 8 in the letter of December 13,1965, addressed to Schroeder; he erred in overlookingthe erroneous rating of employee Jerome Averesch whenhe reviewed the computations at the time he discoveredthe error in respect to Schroeder's ratings; and he initiallyerred in computing the rating of employee Averesch.These errors which Nelson imputes to himself seemhighly unlikely to have been incurred by a person of thebackground, experience, and observable intelligence ofNelson. On the other hand, based upon the Respondent'stiming of the wage reduction, Nelson's prior coercivestatements,Respondent'sattempttoencourageSchroeder to sign a backpay waiver (which Schroederrefused to sign), Respondent's letter advising Schroederthat his wage reduction was in part due to such considera-tions as "loyalty" and "attitude" toward the Respondent,Respondent's past unlawful conduct indicating unionanimus, Nelson's compliance "albeit reluctantly with theprovisions of the enforcement orders," and John Nelson'srepresentations to employees that Schroeder would havebeen restored his raise if he hadn't "gone to the LaborBoard," it is trenchant that Schroeder's wage reductionwas discriminatorilymotivated and interfered with,15Nelson commented "And this shows you anotherthing(indicating)When I makean 8, 1make it with two strokes from my draftingtraining. Ithink I left out the second stroke but I don't mean to introduce that intoevidence." Nelson was asked, "You did say that he was No. 3. On whatlist?"Nelson answered "I think he turned up, turned up No 3, andbecause of the error inwritinghe was put with Mr. Deters, which wouldbe one step, a one step upgrade, and because he was No. 3, he should havebeen forty-five an hour "i'Neither the rating sheet upon which Schroeder was initially rated No2 nor the one on which he was initially rated No 8 were offered intoevidence.15 Inreaching this conclusion the Trial Examiner has considered that atally of the ballots offered into evidence by the Respondent does notshow a No. 2 rating for Schroeder.restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act. 15 Hence theRespondent violated Section 8(a)(1) of the Act.16 TheTrialExaminer finds implausible the Respondent'sreason for Schroeder's wage reduction and it is dis-credited.The Trial Examiner further finds that theRespondent'srepresentationstoemployeesthatSchroeder would have been restored his raise if he hadn't"gone to the Labor Board" interfered with, coerced, andrestrained employees in the exercise of rights guaranteedby Section 7 of the Act and were in violation of Section8(a)(1) and (4) of the Act."B.Case 8-CA-4491Norman E. Schroeder entered the employment of theRespondent in September 1958; his job was that of as-sembler and welder. Schroeder left the employer's em-ploy on August 29, 1966, to enter a hospital where he un-derwent a spinal fusion operation, which was performedon August 31, 1966. He was discharged from the hospitalon September 14, 1966, and returned to the payroll of theRespondent on January 9, 1967. Schroeder had returnedto the plant a couple of days after Christmas 1966 andasked whether he was getting a bonus and sick pay. Mrs.Nelson at the time asked him when he was coming backto work. Schroeder replied that he didn't know the exactdate. He said that he was able "to do no heavy lifting oranything of that type for a while." Whereupon Mrs. Nel-son asked him if he would be able to weld. He replied,"Yes," and she said that would be a "big help."On January 3, 1967, Schroeder appeared at the plantagain and gave John Nelson a doctor's statement whichindicated that Schroeder could do "light work" if it didnot require lifting over 35 pounds. Nelson authorizedSchroeder to commence work on Monday, January 9.Schroeder was assigned to welding trailers.On January 25, 1967, the day after the hearing in Case8-CA-4262, Schroeder was separated from employment.John Nelson informed him, "on word from Jack, that[Schroeder] was going to be off work until they got somesort of medical report from the doctor." Schroeder hasnot worked for the Rspondent since January 26, 1967.Schroeder's job of assembler and welder requires asubstantial amount of lifting of weights over 50 pounds.Schroeder admitted that at the time of the hearing hecould perform only the tasks of an assembler and welderwhich did not require lifting weights of over 50 pounds.Nelson stated that if Schroeder were cleared for heavywork by Dr. Asa Jones, his doctor, Schroeder could "goback to work this afternoon."18Moreover, Schroeder's doctor advised him that if heviolated his instructions "it would destroy the fusion" and16Under thecircumstancesthe Trial Examinerdeemsit unnecessary todecide whether (as the complaint inCase 8-CA-4262 alsoalleges), theRespondent's conduct violated Section 8(a)(3) and (4) ofthe Act.19Section 8(a)(4) of the Act provides in part:It shall be an unfair labor practice for an employer-a•w(4) to . . . discriminate against an employee because he hasfiled charges ....1eNelson asserted, "I wish to go on record at this time that we havenever refused to restore the Charging Party to its former position of em-ployment. I make that offer right now. If he can perform his former dutiesas well as assembly, he is restored as of this moment. I will bong out thatIhave suspended him only for his own protection and the financial protec-tionof ourcompany." NELSON MANUFACTURING CO."he would go through it again." If such would occur therewas a chance that Schroeder would end up paralyzedfrom the waist down.As to the General Counsel's claim that the Respondentviolated Section 8(a)(1), (3), and (4) of the Act bySchroeder's alleged discharge on January 25, 1967, suf-fice it to say that at the time Schroeder was separatedfrom employment on January 25, 1967, he was unablephysically to fulfill the duties connected with the job heleft on August 9, 1966. Such was also the situation on thedate of the hearing. Accordingly, the motive of theRespondent is immaterial.The complaint in Case8-CA-4491 is dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit cease and desist therefrom and take certain affirmativedesigned to effectuate the policies of the Act.It is recommended that Norman E. Schroeder be madewhole for any loss of earnings he may have suffered as aresult of the discrimination against him by paying to hima sum of money equal to the additional amount he wouldhave earned in the employment of the Respondent fromDecember 20, 1965, and thereafter had not the Respond-ent unlawfully reduced his wages and shall include in-terest thereon at the rate of 6 percent per annum, to becomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716.In that the Respondent has stated that it will returnSchroeder to employment when he is cleared by his doc-tor as being physically able to perform the duties of as-sembler and welder, it is further recommended that, atsuch time, employment shall be offered to him by theRespondent at a rate of pay of not less than $2.50 perhour.CONCLUSIONS OF LAW1.The Union is a labor organization within the mean-ing of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it will ef-fectuate the purposes of the Act for jurisdiction to be ex-ercised herein.3.By interfering with, restraining, and coercing its em-ployees in the exercise of their rights guaranteed them by19 In the event that this RecommendedOrderis adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decision105Section 7 of the Act, the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(1)of the Act.4.By representing to employees that employeeSchroeder would have been restored the amount of thereduction in his pay had he not gone to the NationalLabor Relations Board, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended that Respondent, Nelson ManufacturingCompany, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Interfering with, restraining, and coercing its em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act by reducing employees' wages.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Make Norman E. Schroeder whole for any loss ofpay which may have been incurred by reason of theRespondent's discrimination against him in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy," and comply fully withall other recommendations set forth in said section.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,social , securitypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand related rights provided under the terms of thisRecommended Order.(c)Post at its Ottawa, Ohio, plant, copies of the at-tached notice marked "Appendix."19Copies of saidnotice, to be furnished by the Regional Director for Re-gion 8, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Decision, whatsteps have been taken to comply herewith.20IT IS FURTHER RECOMMENDED that the complaintbe dismissed insofar as it alleges violations of the Actother than those found in this Decision.and Order "20 In the eventthatthisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify saidRegionalDirector,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith " 106DECISIONSOF NATIONALAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Ex-aminer of the NationalLaborRelations Board and inorder to effectuate the policiesof the National LaborRelationsAct, asamended,we herebynotify our em-ployees that:WE WILL NOTinterfere with, restrain,or coerceour employees in the exercise of their rights guaran-teed by Section 7 of theNationalLaborRelationsAct by reducingtheir wages.WE WILL NOTin any like or related manner inter-fere with, restrain,or coerce our employees in the ex-ercise of the rights guaranteedby Section 7 of theNational LaborRelations Act.WE WILL payNorman E.Schroeder, whose wageswe reduced, for anyloss of pay he may have sufferedbecause we treated him in this manner and when heLABOR RELATIONS BOARDis physically able to perform the duties of assemblerand welder,employment shall be offered to him at arate of pay of not less than $2.50 per hour, theamount he was receiving when we reduced him to$2.35 per hour.NELSON MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,720 BulkleyBuilding,1501 Euclid Avenue, Cleveland,Ohio 44115,Telephone 621-4465.